Title: To John Adams from Charles Francis Adams, 8 August 1825
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather—
					Washington—August 8th: 1825.
				
				One week has passed already since my arrival here and to us by no means a quiet one. General La Fayette arrived two days after me and has since engrossed almost all our attention. Dinner has succeeded to dinner and party to party, although the weather has been warm constantly. We now enjoy a few days of quiet as my Father and John have accompanied the General and suite and will not return for some days, the weather although warm has not been unpleasant, and I have yet found none of the overpowering heat which I was led to expect, this is probably owing to our advantageous situation and large rooms which enable us to obtain the air when it can be had scarcely any where else. The languor pervading the southern cities however shows itself very much here, and scarce  any body will work who can live without  and those who must, economize it most extremely. In travelling onward, I thought I could perceive a gradual change, particularly when starting from the “busy hum of men” in the great city of New York to the silent and in all appearance almost deserted Philadelphia. A few men and women were sitting at their doors, looking the images of languor and some of the men smoking cigars to pass away the time. This habit of smoking is more perceived as you come on, and in Baltimore appeared almost universal. It is one of the greatest indications of laziness and I required nothing more to prove the truth  of my assertion.The city is at present full of naval officers present on account of the trials now going on here. Porter’s is just finished but the opinion concerning it will not be known for some time, the public appear to have taken a favourable inclination to him, which will probably be an occasion for some great eccentric action in him should the decision be against him. He has undoubtedly been a worthy officer and in consequence I hope he will come out with success flying colours—I have not read the papers or an account of the trial and have therefore made up no opinion—Stewart is to be tried immediately and after him two or three others; Some remedy I think ought to be provided for the frequency of courts of this description, or else some regular way of trial should be adopted which should be less slow and expensive—Our officers are constantly getting into trouble, so that the Navy in case of a War will probably fall a sacrifice to the mean jealousies of its commanders—Some law should be established to define their rank when acting together & to call them to strict and immediate account for disobedience of orders, in case the inferior became restive.I can scarcely be called settled yet in my new habitation as long as the General’s son is in possession of my proper room and as I am dependent upon John for most of my comforts. My mind too has scarcely become settled enough to write very coherently—You will consequently make allowances—The family are quite well, I found my mother much better than I expected but she can not bear the least fatigue.Give my love to all the members of your family / and believe your ever dutiful & affectionate Grandson
				
					Charles—
				
				
			